department of the treasury internal_revenue_service washington d c contact person identification_number telephone number jt b2 employer_identification_number uil nos date hig eon legend x dear sir or madam we have considered x's ruling_request dated date concerning the application of sec_4942 of the internal_revenue_code facts x is a testamentary charitable_trust created in and recognized as a private non- operating_foundation described in sec_501 and sec_509 of the code the will requires the trustee to distribute of the annual net_income to charitable beneficiaries and to accumulate the remainder the will also treats dividends payable in stock or other_property and liquidating dividends as principal rather than income the will provides that x must terminate by no later than years after the death of the last grandchild of the donor living at the time of the donor's death in and distribute all of its assets to one or more charitable beneficiaries in the trustee petitioned the state court to reform the trust in light of the distribution_requirements of sec_4942 enacted in the court rejected the petition as contrary to the testatrix's intention in the late 1970s the irs audited x the irs agent concluded that sec_4942 required x to distribute annually its minimum_investment_return less the required accumulation under the will since the audit x has complied with this formula which has not been questioned on subsequent irs audits of x all of x's current_assets represent the initial bequest to x and income earned thereon in x received a large cash contribution and promptly redistributed that contribution out of corpus to sec_501 organizations that are not private_foundations x will similarly promptly redistribute any future contributions it may receive x proposes to invest all or substantially_all of its assets in one or more limited_liability companies in which its assets will be pooled for investment purposes with the assets of several other foundations all related in that they share common trustees and were all created by members of the donor's family the pooling of investments will allow x to have greater access to expert money managers to be subject_to more favorable fee schedules and to participate in investments that x alone would not be able to participate in because of minimum investment requirements all of the investors will be c organizations each foundation will have an equity_interest based on the proportional value of its investment in the llc and each will be able to withdraw its investment at any time subject_to limitations imposed by outside money managers handling the llc's investments each foundation will appoint one of their foundation managers as managers of the llc and they will receive no additional compensation_for such service each currently receives compensation as a foundation_manager one of the foundations will be responsible for accounting for the llc and will charge a fair_market_value for this service the llcs will invest with various outside money managers not disqualified persons who will be paid no more than fair_market_value currently x realizes net_income as defined by x's governing instrument and applicable state law of approximately -2 of its assets annually applicable state law provides that any nonliquidating cash distributions from the proposed llcs to x are income as opposed to principal x anticipates that it will annually receive distributions from the llcs equal to approximately of x's assets invested in the llcs which will be treated under state law as income rulings requested x requests the following rulings the transition rule embodied in sec_101 of the tax reform act of and sec_53_4942_a_-2 of the regulations the transition rule will apply to x's income from its proposed investments in the llcs if x invests all of its assets in the llcs and receives all of its income from the llcs the transition rule will require x to distribute the greater of a the excess of the distributable_amount as defined in sec_4942 of the code and authorities thereunder for taxable years beginning after date over of x's net_income from the llcs as determined under the terms of the will and the applicable state law or b of its net_income from the llcs as determined under the terms of the will and the applicable state law law sec_4942 of the code generally imposes a tax on private_foundations for failure to distribute annually through qualifying distributions the foundation's distributable_amount sec_101 of the tax reform act of p l and sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations provides that in the case of organizations organized before date sec_4942 shall not apply to an organization to the extent its income is required to be accumulated pursuant to the mandatory terms as in effect on date and at all times thereafter of an instrument executed before date with respect to the transfer of income producing property to such organization except that sec_4942 shall apply to such organization if the organization would have been denied exemption if sec_504 had not been repealed by this act or would have had its deductions under sec_642 limited if sec_681 had not been repealed by this act sec_101 of the act and sec_53_4942_a_-2 of the regulations further provide that with respect to taxable years beginning after date subparagraph b of the act and i of the regulations shall apply only during the pendency of any judicial proceeding by the private_foundation which is necessary to reform or to excuse such foundation from compliance with its governing instrument or any other instrument as in effect on date in order to comply with the provisions of sec_4942 and in the case of subparagraph b for all periods after the termination of such judicial proceeding during which the governing instrument or any other instrument does not permit compliance with such provisions sec_504 and sec_681 of the code as repealed by the tax reform act of p l denied exemption and limited the c deduction for amounts set_aside for charitable purposes in a taxable_year for unreasonable accumulations of income the sections provided that in the case of a_trust created by the will of a decedent dying on or after date if income is required to be accumulated pursuant to the mandatory terms of the will creating the trust sec_504 and sec_681 shall apply only to income accumulated during a taxable_year of the trust beginning more than years after the date of death of the last life in being designated in the trust instrument sec_504 and and c and deny exemption if accumulations of income are used to a substantial degree for non-charitable purposes or for jeopardizing investments sec_53_4942_a_-2 of the regulations further provides that in any case where a foundation's governing instrument or any other instrument requires accumulation of income as described in subparagraph i beginning with the first taxable_year following the taxable_year in which such judicial proceeding is terminated the distributable_amount as defined in sec_53 a -2 b for such foundation shall be reduced by the amount of the income required to be accumulated in any case where a foundation's governing instrument or any other instrument requires accumulation of income as described in subparagraph i beginning with the first taxable_year following the taxable_year in which such judicial proceeding is terminated the distributable_amount as defined in sec_53_4942_a_-2 for such foundation shall be reduced by the amount of the income required to be accumulated therefore if the foundation's adjusted_net_income for any taxable_year equals or exceeds its minimum_investment_return for such year the accumulation provisions will be given full effect however if the minimum_investment_return exceeds the adjusted_net_income for any taxable_year the foundation will be required to distribute such excess for such year in example of sec_53_4942_a_-2 of the regulations private_foundation y was created by the will of a who died in y's governing instrument requires that percent of y's adjusted_net_income be added to corpus each year a court of competent jurisdiction rules that this accumulation provision must be complied with in y's succeeding taxable_year its adjusted_net_income is dollar_figure and its minimum in an action commenced prior to december investment return is dollar_figure thus y is required to accumulate dollar_figure percent of dollar_figure and shall be allowed to do so therefore y's distributable_amount for such taxable_year shall be the greater of its adjusted_net_income dollar_figure or its minimum_investment_return dollar_figure reduced by the amount of the income required to be accumulated dollar_figure and the taxes imposed by subtitle a of the code and sec_4940 and increased by any trust distributions described in paragraph b of this section accordingly y's distributable_amount for such taxable_year is dollar_figure dollar_figure reduced by dollar_figure before other adjustments if y's minimum_investment_return had been dollar_figure instead of dollar_figure its distributable_amount for such taxable_year would have been dollar_figure dollar_figure reduced by dollar_figure before other adjustments similarly if y's minimum_investment_return had been dollar_figure instead of dollar_figure its distributable_amount for such taxable_year would also have been dollar_figure before other adjustments sec_53_4942_a_-2 of the regulations provides generally that the term distributable_amount means-- i for taxable years beginning before date an amount equal to the greater of the minimum_investment_return as defined in paragraph c of this section or the adjusted_net_income as defined in paragraph d of this section and ii for taxable years beginning after date an amount equal to the minimum_investment_return as defined in paragraph c of this section reduced by the sum of the taxes imposed on such private_foundation for such taxable_year under subtitle a of the code and sec_4940 and increased by the amounts received from trusts described in subparagraph of this paragraph rationale each of the requested rulings is discussed in turn below xis entitled to the benefit of the transition rule with respect to the transfer of income producing property to it to the extent that its income is required to be accumulated under the terms of the trust instrument because it was organized before date the accumulation terms are mandatory and have been in effect on date and at all times thereafter and it timely and unsuccessfully took judicial action to comply with sec_4942 of the code the provisions of former sec_504 and sec_681 prohibiting unreasonable accumulations of income do not apply to x because it will terminate and distribute all of its assets within the applicable time period x represents that it has complied and will continue to comply with the other provisions of former sec_504 and sec_681 moreover we find nothing in the transitional rule to prevent its application to x's income producing property if x changes the form of its investment by transferring such property to the proposed llcs when treasury issued sec_53_4942_a_-2 of the regulations sec_4942 of the code and a -2 b of the regulations defined the distributable_amount generally as the greater of the mimimum investment return or adjusted_net_income less sec_4940 in congress redefined the distributable_amount generally as the minimum taxes investment return less sec_4940 taxes treasury subsequently amended sec_53_4942_a_-2 of the regulations to reflect this change but did not amend sec_53 a - e we find that the intent of sec_53_4942_a_-2 is that the distributable_amount as defined in sec_53_4942_a_-3 for the taxable_year in question be reduced by the amount of income required to be accumulated thus for taxable years beginning after the distributable_amount is calculated without regard to adjusted_net_income and the last two sentences of sec_53_4942_a_-2 have no relevance the transitional rule allows for a lower distributable_amount to the extent that x's income is required to be accumulated x is required to accumulate of its net_income as determined under state law thus x's distributable_amount is the distributable_amount as currently defined in the code and regulations le sec_75 of x's net_income as determined under state law x's governing instrument requires it to annually distribute of its net_income as determined under applicable state law so x's annual distribution will be at least this amount rulings these rulings are based on x's representation that it will promptly redistribute any future contributions we rule as follows the transition rule will apply to x's income from its proposed investments in the llcs if x invests all of its assets in the llcs and receives ail of its income from the llcs the transition rule will require x to distribute the greater of a the excess of the distributable_amount as defined in sec_4942 of the code and authorities thereunder for taxable years beginning after date over of x's net_income from the llcs as determined under the terms of the will and the applicable state law or b of its net_income from the llcs as determined under the terms of the will and the applicable state law except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely st joseph chasin acting manager exempt_organizations technical group
